Citation Nr: 1546866	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, with major depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for post-concussion syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease, prior to December 31, 2012. 

4.  Entitlement to a rating in excess of 30 percent for lumbar disc disease, on or after December 31, 2012.

5.  Entitlement to an initial rating in excess of 10 percent for cervical disc disease.

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

8.  Entitlement to an effective date prior to August 26, 2009, for the grant of service connection for lumbar disc disease.

9.  Entitlement to an effective date prior to August 26, 2009, for the grant of service connection for cervical disc disease.  

10.  Entitlement to an effective date prior to October 31, 2012, for the grant of service connection for right lower extremity radiculopathy.

11.  Entitlement to an effective date prior to October 31, 2012, for the grant of service connection for left lower extremity radiculopathy.

12.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  James Fausone, Esq.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During a November 2009 VA examination, the Veteran reported that he retired in March 2009 and stated that his service-connected PTSD, depression, lumbar disc disease, and cervical disc disease played a role in his decision to retire.  Accordingly, the Board finds that a claim of entitlement to a total disability rating based on individual uenmployability (TDIU) has been raised by the record, and therefore, has been added to the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of entitlement TDIU is part of an increased rating claim when such claim is raised by the record or the veteran).  

The issue of entitlement to service connection for erectile dysfunction, secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD), has been raised by the record during an October 2009 VA examination, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


REMAND

In an April 2013 rating decision, service connection was granted for lumbar disc disease, cervical spine disc disease, right lower extremity radiculopathy, and left lower extremity radiculopathy.  In April 2014, the Veteran submitted a notice of disagreement with respect to the initial ratings and effective dates assigned to all four disabilities.  However, a statement of the case has not been issued with respect to these issues.  Therefore, the issues of entitlement to higher initial ratings and earlier effective dates for the above-referenced disabilities are remanded to the RO for issuance of a statement of the case and to provide the Veteran an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim of entitlement to a higher initial rating for PTSD, in October 2009, the Veteran submitted a signed Authorization and Consent to Release Information (VA Form 21-4142) for records of counseling at the Vet Center in Chattanooga, Tennessee.  Thereafter, the RO requested the Veteran's treatment records from the Chattanooga Vet Center via letters dated January 2010 and March 2010.  However, a review of the evidence of record, including the 

Veteran's VA treatment records from the Tennessee Valley VA Healthcare System, reveals no actual records of treatment or negative response from the Chattanooga Vet Center.  The only record from the Chattanooga Vet Center is an April 2013 letter from the Veteran's therapist, which was submitted by the Veteran.  Therefore, the Board finds that a remand is necessary in order to make another attempt to obtain the Veteran's treatment records from the Chattanooga Vet Center.  See 38 C.F.R. 3.159(c)(2) (2015).

The record shows that the Veteran most recently received VA examinations to assess the severity of his service-connected post-concussion syndrome and PTSD in October 2009 and November 2009, respectively.  In a July 2013 substantive appeal, the Veteran's attorney indicated that the Veteran's service-connected post-concussion syndrome increased in severity since his last VA examination.  Moreover, the Veteran's attorney asserted that the October 2009 VA examiner evaluated the Veteran's post-concussion syndrome under the old rating criteria for traumatic brain injuries, and therefore, the examination report does not provide sufficient information to properly evaluate the disability under the current rating criteria.  Additionally, in April 2013, the Veteran's therapist indicated that the Veteran's PTSD symptoms "increased significantly over the last few months."  As the most recent VA examinations were conducted nearly six years ago, and there is an indication that the disabilities at issue may have worsened, the Board finds that a remand is necessary in order to provide the Veteran with new examinations to assess the current severity of his service-connected post-concussion syndrome and PTSD.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

As previously noted, a claim of entitlement to TDIU was raised by the record during the November 2009 VA examination when the Veteran stated that his service-connected PTSD, depression, lumbar disc disease, and cervical spine disease affected his decision to stop working.  See Rice, 22 Vet. App. at 455.  As the Veteran's claims of entitlement to higher initial ratings for these disabilities could potentially impact the Veteran's entitlement to TDIU, the Board finds that they are 

inextricably intertwined with the Veteran's TDIU claim.  As such, the claim of entitlement to TDIU must be remanded to the RO for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Additionally, the RO must conduct any necessary development and provide the Veteran with an appropriate examination to determine the effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issues of entitlement to higher initial ratings for lumbar disc disease, cervical disc disease, right lower extremity radiculopathy, and left lower extremity radiculopathy.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

2.  The RO must attempt to obtain all of the Veteran's records of treatment from the Vet Center in Chattanooga, Tennessee from May 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) 

describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded an appropriate examination to determine the current severity of his service-connected post-concussion syndrome using the most recent comprehensive traumatic brain injury examination protocol.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment on the presence or absence and the frequency or severity of the physical, cognitive, and behavioral/emotional manifestations of the Veteran's post-concussion syndrome.  

4.  The Veteran must be afforded an appropriate examination to determine the current severity of his service-connected PTSD and its effect on his ability to secure or follow substantially gainful employment.  The evidence of record must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must comment on the functional impairment caused by the Veteran's PTSD as well as the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms, to include: affect; 

speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

5.  The RO must provide the Veteran with the appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU.

6.  Thereafter, the Veteran must be afforded an appropriate examination to determine the effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The examiner must review all pertinent records associated with the claims file, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, and any testing that is deemed necessary for an accurate assessment must be conducted.  Based on the clinical examination, a review of the 

evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the functional impairment caused by the Veteran's service-connected disabilities, which include PTSD, lumbar disc disease, post-concussion syndrome, cervical disc disease, radiculopathy of the lower extremities due to the Veteran's lumbar disc disease, and malaria.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims of post-concussion syndrome, PTSD, lumbar disc disease, cervical disc disease, right lower extremity radiculopathy, left lower extremity radiculopathy, and TDIU.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

